            Case 1:21-cv-01861-CKK Document 1 Filed 07/12/21 Page 1 of 14



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
                                      (Civil Division)
_________________________________________
AMANDA BETTS,                                    )
12524 Kempton Lane                               )
Woodbridge, VA 22192                             )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )
                                                 )     COMPLAINT
                                                 )     Civil Action No.: _______________
                                                 )
WASHINGTON METROPOLITAN AREA                     )     Jury Demanded
TRANSIT AUTHORITY,                               )
600 Fifth St., NW                                )
Washington, DC 20001                             )
                                                 )
Serve:                                           )
       Washington Metropolitan Area              )
       Transit Authority                         )
       Office of General Counsel                 )
       600 Fifth St., NW                         )
       Washington, DC 20001                      )
                                                 )
               Defendant.                        )
_________________________________________ )

                                           COMPLAINT

       COMES NOW the Plaintiff Amanda Betts (hereinafter “Plaintiff”), by and through her

undersigned counsel, and brings this action against Defendant Washington Metropolitan Area

Transit Authority (hereinafter “WMATA” or “Defendant”), for the cause of action stated as

follows:

                                INTRODUCTORY STATEMENT

       1.       Plaintiff brings this civil action pursuant to Title VII of the Civil Rights Act of 1964

                                                  1
            Case 1:21-cv-01861-CKK Document 1 Filed 07/12/21 Page 2 of 14



(“Title VII”), as amended, 42 U.S.C. § 2000e, et seq.; and 42 U.S.C. § 1981a, for relief from

discrimination based on her sex-based (female), disability (pregnancy), and race (African-

American), hostile work environment, and retaliation for engagement in protected EEO activity.

        2. Plaintiff further brings this civil action pursuant to Title I of the Americans with

Disabilities Act of 1990, as amended (“ADA”), 42 U.S.C. § 12111-12117, which incorporate,

through 42 U.S.C. § 12117(a), the powers, remedies, and procedures set forth in Title VII of the

Civil Rights Act of 1964, as amended, included in 42 U.S.C. § 2000e et seq.

       3.       Defendant discriminated against Plaintiff by subjecting her to, during the course

of her employment with Defendant, discrimination based on her sex-based (female), disability

(pregnancy), and race (African-American), hostile work environment, and retaliation for

engagement in protected EEO activity.

                                            PARTIES

       3.       Plaintiff is a United States citizen currently domiciled at 12524 Kempton Lane,

Woobridge, VA 22192.

       4.      Defendant WMATA is an interstate compact agency and, by the terms of its

enabling legislation, an agency and instrumentality of the District of Columbia, State of Maryland,

and Commonwealth of Virginia. It is headquartered in Washington, District of Columbia.

       5.      Defendant is a “person” within the meaning of 42 USC § 2000e(a) and 42 U.S.C. §

12111(7), an “employer” within the meaning of 42 USC § 2000e(b) and 42 U.S.C. § 12111(5),

and a “covered entity” within the meaning of 29 CFR § 1630.2(b) and 42 U.S.C. § 12111(2).


       6.       Defendant is directly liable for the discriminatory acts or omissions of its agents,

servants and employees while acting within the course and scope of its employment, under the

theory of Respondeat Superior.

                                                 2
            Case 1:21-cv-01861-CKK Document 1 Filed 07/12/21 Page 3 of 14



       7.       At all relevant times, Plaintiff was an employee of Defendant WMATA working

as a Detective (See Exhibit A).

                                         JURISDICTION

       8.       This Honorable Court has jurisdiction over this matter pursuant to 28 U.S.C. §

1331, as it asserts a claim that arises under the Constitution, laws or treaties of the United States,

specifically Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq., and

the Rehabilitation Act of 1973.

       9.       This Honorable Court has authority to grant a declaratory judgment pursuant to 28

U.S.C. § 2201(and related relief pursuant to 28 U.S.C. § 2202), and authority to grant equitable

relief and monetary damages pursuant to 42 U.S.C. § 12117(a).

                                              VENUE

       10.      Venue is appropriate and based on the fact that a substantial part of the actions

complained of are the result of actions and the employment practices of the Defendant, an Agency

that operates within the District of Columbia, and occurred in the District of Columbia. 28 U.S.C.

§ 1391; 42 U.S.C. § 2000e-5(f).

       11.      Venue is further proper in this district because there is no other district in which

this action may otherwise be brought. Id.

       12.      Venue is further appropriate because a substantial part of the events or omissions

giving rise to this Complaint occurred within WMATA’s buildings, facilities, and common

carriers operating within this district. 28 U.S.C. § 1391.

                                  EXHAUSTION OF REMEDIES

       13.      Plaintiff has exhausted all of her administrative remedies related to this case.

       14.     Plaintiff filed three separate charges with the Equal Employment Opportunity

                                                  3
          Case 1:21-cv-01861-CKK Document 1 Filed 07/12/21 Page 4 of 14



Commission (“EEOC”) alleging sex-based (female), disability (pregnancy), and race (African-

American) discrimination, reprisal, and hostile work environment:


               a. On April 29, 2013, Plaintiff filed EEOC Charge No. 570-2013-00892, alleging

                   ongoing discrimination related to (1) her pregnancy in that after she notified her

                   supervisors, in May 2012, that she was pregnant, Defendant subjected her to

                   harassment and treating her differently than males and non-pregnant (female)

                   employees with respect to requests for transfers to administrative and limited

                   duty assignments, requiring surrender of her service weapon, and unfair

                   performance evaluations and (2) relation for her participation, as a witness, in a

                   prior charge filed with the EEOC by her colleague, Detective Watkins

                   (hereinafter “Charge 1”).

               b. On or about January 3, 2014, Plaintiff filed EEOC Charge No. 531-2013-01637,

                   alleging ongoing discrimination related to retaliation and hostile work

                   environment for providing testimony as a witness in a second matter filed by her

                   colleague, Detective Watkins, receiving discipline for appealing her performance

                   evaluation, and being suspended without pay and later terminated (hereinafter

                   “Charge 2”).

               c. On or about 2015, Plaintiff filed EEOC Charge No. 531-2015-01481, the precise

                   basis/bases of discrimination are unknown because it was filed prior to the EEOC

                   adopting an online portal for archiving such documents, was not part of

                   Plaintiff’s union grievance, and EEOC did not provide a copy of it in response

                   to Plaintiff’s request for same (“Charge 3”).


        15.   On or about January 28, 2015, in a parallel arbitration proceeding involving WMATA
                                                4
           Case 1:21-cv-01861-CKK Document 1 Filed 07/12/21 Page 5 of 14



and her union, the Fraternal Order of Police / Metro Transit Police Labor Committee, Inc., and

involving claims other than her EEOC charges, Plaintiff won an award reinstating her, with back

pay, to her position prior to termination.

        16.    During the arbitration hearing on her grievance, the arbitrator explicitly stated that the

union is not seeking relief “based on the EEOC complaint[s]”.

        17.    On or about April 26, 2019, EEOC notified Plaintiff that it would “discontinue” its

investigation into Charges 1–3 because of an “Agreement reached” between Plaintiff and Defendant.

        18.    On or about June 5, 2019, Plaintiff wrote a letter to the EEOC requesting that the

investigation continue.

        19.    On or about September 15, 2020, EEOC declined to reopen its investigation and

specifically referenced the arbitration award as its basis for discontinuing the investigation because

it mistakenly believed the grievance proceeded on the “same basis and issues identified in your

EEOC charges”.

        20.    On or about January 15, 2021, Plaintiff served a certified letter upon EEOC indicating

that it has not issued a Final Agency Decision finding that Defendant had not engaged in

discriminatory or retaliatory actions and notifying Plaintiff of her right to file suit in federal court

within ninety days of the issuance of any Final Agency Decision and requesting issuance of the same.

        21.    Complainant now timely files the instant action associated with the claims addressed

in that Final Agency Decision regarding which she has now exhausted all administrative remedies.


                                               FACTS

        22.    Plaintiff hereby incorporates, by reference hereto, the facts, law, and/or allegations

 contained within the preceding paragraphs, as fully set forth herein.

        23.     Plaintiff timely files this Complaint for relief from the discriminatory and illegal
                                                  5
          Case 1:21-cv-01861-CKK Document 1 Filed 07/12/21 Page 6 of 14



treatment that she experienced as a result of Defendant’s actions and inactions.

        24.     Plaintiff is an African-American, female who was pregnant in 2012 and 2013.

                                       CAUSES OF ACTION

                                          COUNT ONE
(Hostile Work Environment Harassment on the Basis of Sex, Disability, Race, and Reprisal in
 violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq.
                 and the Rehabilitation Act of 1973, 42 U.S.C. § 12111, et seq.)

       25.      Plaintiff incorporates all information and allegations contained in the preceding

paragraphs as if fully set forth herein.

       26.      Since approximately 2013, Plaintiff suffered harassment at the hands of Defendant’s

management officials as a result of her sex, disability, race, and protected EEO activity.

       27.    Similarly situated co-workers (non-female) were not subjected to the same adverse

treatment in the terms and conditions of their employment in that, unlike her similarly situated

coworkers, Plaintiff endured unnecessary supervisory scrutiny, undermining of her supervisory

roles, verbal harassment, declination of requests for transfers to administrative and limited duty

assignments, surrendering her service weapon, unfair performance evaluations, and termination.

       28.    Similarly situated co-workers that were not pregnant ( m a l e a n d f e m a l e ) were

not subjected to the same adverse treatment in the terms and conditions of their employment in

that, unlike her similarly situated coworkers, Plaintiff endured unnecessary supervisory scrutiny,

undermining of her supervisory roles, verbal harassment, declination of requests for transfers to

administrative and limited duty assignments, surrendering her service weapon, unfair performance

evaluations, and termination.

       29.    Similarly situated co-workers (non-African American) were not subjected to the

same adverse treatment in the terms and conditions of their employment in that, unlike her similarly

situated coworkers, Plaintiff endured unnecessary supervisory scrutiny, undermining of her

                                                 6
           Case 1:21-cv-01861-CKK Document 1 Filed 07/12/21 Page 7 of 14



supervisory roles, verbal harassment, declination of requests for transfers to administrative and

limited duty assignments, surrendering her service weapon, unfair performance evaluations, and

termination.

       30.     In or about 2013, Plaintiff complained to her supervisors of the unlawful, hostile,

discriminatory, and retaliatory treatment to which she and Detective Watkins were being subjected.

       31.     Plaintiff began to be treated differently from her similarly situated co-workers and

from how she was treated prior to complaining about the disparate treatment and discrimination.

       32.      As a result of Plaintiff’s sex, pregnancy, race, complaints of discrimination, and

testimony in Detective Watkins’ two EEOC cases, Plaintiff was routinely discriminated against

and the employer engaged in an unwelcomed and persistent pattern of severe or pervasive

harassment set forth herein, which interfered with Plaintiff’s work performance and/or created a

hostile and offensive workplace.

       33.      The adverse treatment that Plaintiff was being subjected to by Defendant was in

front of and obvious to her co-workers.

       34.     As a direct and proximate cause of Defendant’s conduct alleged throughout this

Complaint, Plaintiff suffered and continues to suffer from harm, injury and monetary damages,

including but not limited to past and future loss of income, benefits, promotion and promotional

opportunities, career opportunities, medical expenses and costs, and is entitled to all available legal

and equitable remedies.

       35.      Plaintiff was humiliated, embarrassed and made to endure a great amount of pain

and suffering, and her injury is permanent in nature.

       36.      Plaintiff has incurred lost wages, loss of reputation and loss of career opportunity

now and into the future, and all of the other losses stated without Plaintiff contributing in any way

thereto.
                                                  7
          Case 1:21-cv-01861-CKK Document 1 Filed 07/12/21 Page 8 of 14



                                       COUNT TWO
 (Discrimination on the Basis of Disability in violation of The Rehabilitation Act of 1973, as
                           amended, 42 U.S.C. § 12111, et seq.)

       37.      Plaintiff incorporates all information and allegations contained in paragraphs 1

through 24 as if fully set forth herein.

       38.      In or about 2013, Plaintiff suffered harassment at the hands of Defendant’s

management officials as a result of her pregnancy.

       39.      Similarly situated co-workers (non-pregnant male and females) were not

subjected to the same adverse treatment in the terms and conditions of their employment in that,

unlike her similarly situated coworkers, Plaintiff endured unnecessary supervisory scrutiny,

undermining of her supervisory roles, verbal harassment, declination of requests for transfers to

administrative and limited duty assignments, surrendering her service weapon, unfair performance

evaluations, and termination.

       40.      Plaintiff began to be treated differently from her similarly situated co-workers and

from how she was treated prior to her pregnancy.

       41.      The adverse treatment that Plaintiff was being subjected to by Defendant was in

front of and obvious to her co-workers.

       42.    As a direct and proximate cause of Defendant’s conduct alleged throughout this

Complaint, Plaintiff suffered and continues to suffer from harm, injury and monetary damages,

including but not limited to past and future loss of income, benefits, promotion and promotional

opportunities, career opportunities, medical expenses and costs, and is entitled to all available legal

and equitable remedies.

       43.      Plaintiff was humiliated, embarrassed and made to endure a great amount of pain

and suffering, and her injury is permanent in nature.

       44.      Plaintiff has incurred lost wages, loss of reputation and loss of career opportunity
                                                 8
           Case 1:21-cv-01861-CKK Document 1 Filed 07/12/21 Page 9 of 14



now and into the future, and all of the other losses stated without Plaintiff contributing in any way

thereto.

                                      COUNT THREE
 (Discrimination on the Basis of Sex in violation of Title VII of the Civil Rights Act of 1964,
                          as amended, 42 U.S.C. § 2000e, et seq.)

       45.      Plaintiff incorporates all information and allegations contained in paragraphs 1

through 24 as if fully set forth herein.

       46.      Since approximately 2013, Plaintiff suffered harassment at the hands of Defendant’s

management officials as a result of her sex.

       47.      Similarly situated co-workers (non-female) were not subjected to the same

adverse treatment in the terms and conditions of their employment in that, unlike her similarly

situated coworkers, Plaintiff endured unnecessary supervisory scrutiny, undermining of her

supervisory roles, verbal harassment, declination of requests for transfers to administrative and

limited duty assignments, surrendering her service weapon, unfair performance evaluations, and

termination.

       48.      The adverse treatment that Plaintiff was being subjected to by Defendant was in

front of and obvious to her co-workers.

       49.     As a direct and proximate cause of Defendant’s conduct alleged throughout this

Complaint, Plaintiff suffered and continues to suffer from harm, injury and monetary damages,

including but not limited to past and future loss of income, benefits, promotion and promotional

opportunities, career opportunities, medical expenses and costs, and is entitled to all available legal

and equitable remedies.

       50.      Plaintiff was humiliated, embarrassed and made to endure a great amount of pain

and suffering, and her injury is permanent in nature.

       51.      Plaintiff has incurred lost wages, loss of reputation and loss of career opportunity
                                                 9
           Case 1:21-cv-01861-CKK Document 1 Filed 07/12/21 Page 10 of 14



now and into the future, and all of the other losses stated without Plaintiff contributing in any way

thereto.

                                      COUNT FOUR
(Discrimination on the Basis of Race in violation of Title VII of the Civil Rights Act of 1964,
                          as amended, 42 U.S.C. § 2000e, et seq.)

       52.      Plaintiff incorporates all information and allegations contained in paragraphs 1

through 24 as if fully set forth herein.

       53.      Since approximately 2013, Plaintiff suffered harassment at the hands of Defendant’s

management officials as a result of her race.

       54.      Similarly situated co-workers (non-African-American) were not subjected to the

same adverse treatment in the terms and conditions of their employment in that, unlike her similarly

situated coworkers, Plaintiff endured unnecessary supervisory scrutiny, undermining of her

supervisory roles, verbal harassment, declination of requests for transfers to administrative and

limited duty assignments, surrendering her service weapon, unfair performance evaluations, and

termination.

       55.      The adverse treatment that Plaintiff was being subjected to by Defendant was in

front of and obvious to her co-workers.

       56.     As a direct and proximate cause of Defendant’s conduct alleged throughout this

Complaint, Plaintiff suffered and continues to suffer from harm, injury and monetary damages,

including but not limited to past and future loss of income, benefits, promotion and promotional

opportunities, career opportunities, medical expenses and costs, and is entitled to all available legal

and equitable remedies.

       57.      Plaintiff was humiliated, embarrassed and made to endure a great amount of pain

and suffering, and her injury is permanent in nature.

       58.      Plaintiff has incurred lost wages, loss of reputation and loss of career opportunity
                                                 10
           Case 1:21-cv-01861-CKK Document 1 Filed 07/12/21 Page 11 of 14



now and into the future, and all of the other losses stated without Plaintiff contributing in any way

thereto

                                         COUNT FIVE
 (Reprisal in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §
                                         2000e, et seq.)

          59.   Plaintiff incorporates all information and allegations contained in paragraphs 1

through 24 as if fully set forth herein.

          60.   In or about 2013, Plaintiff complained to her supervisors of the unlawful, hostile,

discriminatory, and retaliatory treatment to which she and Detective Watkins were being subjected,

and raised the same in her aforementioned grievance with her union, all of which thereby made

Defendant aware of her protected EEO activities.

          61.   Since approximately 2013, Plaintiff suffered harassment at the hands of Defendant’s

management officials as a result of her protected EEO activities in reporting her own harassment

and discrimination, providing testimony in Detective Watkins’ two EEO cases, and filing her

grievance.

          62.   Since approximately 2013, Plaintiff began to be treated differently from her similarly

situated co-workers and from how she was treated prior to complaining about the disparate

treatment and discrimination of her and Detective Watkins.

          63.    Similarly situated co-workers that did not lodge such complaints were not

subjected to the same adverse treatment in the terms and conditions of their employment in that,

unlike her similarly situated coworkers, Plaintiff endured unnecessary supervisory scrutiny,

undermining of her supervisory roles, verbal harassment, declination of requests for transfers to

administrative and limited duty assignments, surrendering her service weapon, unfair performance

evaluations, and termination.

          64.    The adverse treatment that Plaintiff was being subjected to by Defendant was in
                                                 11
           Case 1:21-cv-01861-CKK Document 1 Filed 07/12/21 Page 12 of 14



front of and obvious to her co-workers.

       65.    As a direct and proximate cause of Defendant’s conduct alleged throughout this

Complaint, Plaintiff suffered and continues to suffer from harm, injury and monetary damages,

including but not limited to past and future loss of income, benefits, promotion and promotional

opportunities, career opportunities, medical expenses and costs, and is entitled to all available legal

and equitable remedies.

       66.     Plaintiff was humiliated, embarrassed and made to endure a great amount of pain

and suffering, and her injury is permanent in nature.

       67.    Plaintiff has incurred lost wages, loss of reputation and loss of career opportunity

now and into the future, and all of the other losses stated without Plaintiff contributing in any way

thereto.

               WHEREFORE, Plaintiff respectfully prays that this Honorable Court:

               a. Award compensatory damages;

               b. Damages and equitable relief for all harm Plaintiff has sustained as a result of
                  Defendant’s unlawful conduct including for loss of promotional potential,
                  reputation, lost wages, lost job benefits she would have received but for
                  Defendant’s unlawful conduct;

               c. Award any medical costs and expenses incurred as a result of Defendant’s
                  unlawful conduct;

               d. Award reasonable attorney fees, costs, and expenses incurred for this action;

               e. Order Defendant to institute a policy and procedure to be implemented against
                  discrimination;

               f. Equal Employment Opportunity training for Defendant and the supervisory
                  officials at issue herein;

               g. Supervisory training for the supervisors at issue herein;

               h. Award equitable, declaratory, and injunctive relief; and

               i. Award such other and further relief as this Honorable Court deems just and
                                                  12
        Case 1:21-cv-01861-CKK Document 1 Filed 07/12/21 Page 13 of 14



                  proper.
                                     EQUITABLE RELIEF

     68.      Plaintiff hereby incorporates, by reference hereto, the facts, law, and/or allegations

contained within the preceding paragraphs, as fully set forth herein.

     69.      Because of the actions alleged herein, the continued employment of the supervisors

at issue herein without training in equal employment opportunity law, rules and regulations,

present clear and present dangers to the employees of Defendant and could result in further illegal

actions on the party of Defendant, by and through its agents, servants and employees.

      WHEREFORE, Plaintiff respectfully prays that this Honorable Court:

              a. Order the Defendant to institute a policy and procedure to be implemented

                  against discrimination;

              b. Equal Employment Opportunity training for Defendant and the supervisory

                  officials at issue herein;

              c. Supervisory training for the supervisors at issue herein; and

              d. Such other and further relief as this Court deems just and proper.




                                                13
        Case 1:21-cv-01861-CKK Document 1 Filed 07/12/21 Page 14 of 14




                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues set forth herein.


                                                       Respectfully submitted,

                                               By:     Donna Williams Rucker
                                                       DONNA WILLIAMS RUCKER
                                                         (D.C. Bar No. 446713)
                                                       TULLY RINCKEY PLLC
                                                       2001 L Street, N.W., Suite 902
                                                       Washington, DC 20036
                                                       Office: (202) 787-1900
                                                       Facsimile: (202) 640-2059
                                                       Email: drucker@fedattorney.com
July 12, 2021                                          Counsel for Plaintiff




                                                 14
